I am unable to agree with the majority opinion in this case. Under the ordinances of the city, quoted in the majority opinion, it was the duty of the Mississippi Public Service Company to obtain the certificate of the city gas inspector, or else to have him present when it undertook to install the meter, as shown by this record.
While gas is a commodity of value and convenience, it is at the same time an exceedingly dangerous instrumentality, and persons furnishing gas for domestic consumption must use the highest degree of care in safe-guarding those using it, and their property, from damage. *Page 195 
In the present case the meter was installed, connecting the outer pipes with those within the house; and on making the test according to its custom, the gas company discovered that something was wrong with the pipes, causing a leak, and the gas was turned off, but the outer and inner pipes were not disconnected. It was the duty of the gas company, on being informed of this condition, to notify the city gas inspector to inspect the pipes in the house, in accordance with the plans of the owner or contractor for placing them. Under the ordinance it had no right to install the meter until the city officer selected for the purpose had made the necessary test and inspection. If it did not itself choose to make the inspection, it should have disconnected the outer pipes from the inner pipes by removing the meter until the proper city officer had made the inspection, and certified to the gas company and the owner that the plumbing and fixtures were ready for the gas to be turned on. Of course, had it made an inspection it would have been responsible for the negligence in doing so, if negligence, in fact, there was.
The ordinance requiring inspection by city officers is a reasonable police regulation, and the gas company should have seen to it that the ordinance was complied with. It could not have been compelled to install the meter and furnish gas service in the absence of such official inspection. But having itself undertaken to make the inspection, the gas company was under the duty, on discovering a leak in the pipes, to make a full examination, or else to call on the city officer, and the contractor, to be present at the installation of the meter, and to make the necessary inspection. The action of the gas company in the matter was insufficient to insure safety, in my judgment; for it did not disconnect the gas at the main but left it in such condition that a plumber or other person familiar with the method of turning on and off gas with a wrench could turn it on, thus endangering life and property. *Page 196 
Under the ordinance the gas company is given the right to inspect gas pipes and fixtures, at its own expense, before turning on the gas; or at any other reasonable time to inspect the pipes, appliances and connections, in order to determine whether they are installed and maintained in accordance with the gas piping code of the city; and it may refuse to turn on or cut off gas at any such inspection or test, according to the conditions revealed by such inspection.
In all cases the meter is required to be installed by the gas company, and not by another. The gas company may refuse to connect the gas pipes should they not conform to the requirements of the gas piping code. It was clearly the duty of the gas company, when called upon to furnish the gas connection, and install the meter, to require the certificate of the city officer that the piping was properly done, and that it was ready for installation of the meter. This was for the special purpose of insuring the safety of the premises. The provision in the ordinance that, "No other person, firm or corporation shall connect, disconnect, adjust, alter or tamper with any gas meter, or with any connection thereto," does not save the gas company from liability where, as in the present case, it installed the meter without the proper inspection and test first being made, and without the certificate to that effect of the gas inspector of the city. The fact that the ordinance prohibits another person from doing what was done subsequent to the installation of the meter, would make it an act of negligence on the part of such person, but would not save the gas company from liability for having improperly left the gas meter installed despite the fact that the required inspection had not been made.
The majority opinion underscores this last quoted provision; but I fail to see that it saves the situation for the gas company, since it left the meter connecting the inner and outer pipes when they were not properly prepared for connection, thus making it possible for a plumber or contractor to turn the gas on — the meter apparently being *Page 197 
placed ready for service. The testimony shows that the contractor understood that the piping was ready for the gas to be turned on.
I do not think that the request of Mrs. Cunningham for the gas service exonerates the gas company from liability for its improper installation of the meter. It is clear from the evidence that neither the gas company nor the city inspector gave her notice of the defect in the piping. She testified directly that she was not given such notice, and the verdict of the jury shows that they accepted her version of the matter. Furthermore, the contractor who was installing piping for her was not her agent in judging of the fitness of the connections and piping for the installation of the gas meter. He had to make certain fittings, and was dealing with her at arm's length in the matter. She had a right to assume that the gas company had complied with the ordinance, and had the inspector present, and did whatever else was proper.
All disputed questions of fact, of course, are resolved in favor of Mrs. Cunningham by the verdict of the jury. A trial by jury is one of the esteemed rights of a citizen, and the trial judge has a very important and powerful influence. He has heard the witnesses and observed the proceedings in court, including the demeanor of the parties; and so is in a better position than this Court to judge of the fairness and weight of the evidence, and of the trial in general. A citizen should not be deprived of his right to trial by jury by this Court, unless the verdict is so obviously contrary to the overwhelming weight of the evidence as to indicate bias, prejudice, passion or corruption.
I think, therefore, that the judgment should be affirmed.
Smith, C.J., concurs in this opinion. *Page 198